              Case 8:19-bk-06564-MGW         Doc 69     Filed 08/16/19     Page 1 of 2



                                          ORDERED.


     Dated: August 16, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    Tampa Division
                                  www.flmb.uscourts.gov

IN RE:                                                Chapter 11

TIME DEFINITE SERVICES, INC.,                         Case No.: 8:19-bk-06564-MGW

       Debtor.                        /               Jointly Administered with:

TIME DEFINITE LEASING, LLC,                           Case No.: 8:19-bk-06565-MGW

       Debtor.                        /

TIME DEFINITE SERVICES, INC.,                         Case No.: 8:19-bk-06564-MGW

      Applicable Debtor.
______________________________________/

                   ORDER GRANTING CORRECTED MOTION FOR
               COMFORT ORDER AUTHORIZING DEBTOR TO CONTINUE
                PRE-PETITION LITIGATION AGAINST NAVISTAR, INC.

         THIS CASE came on for consideration upon the Corrected Motion for Comfort Order

Authorizing Debtor to Continue Pre-Petition Litigation Against Navistar, Inc. (Doc. No. 52)

[the “Motion”]. The Court having considered the Motion, together with the record and being

further advised in the premises finds it appropriate to grant the Motion. Accordingly, it is

         ORDERED that:

         1.      The Motion is granted.
            Case 8:19-bk-06564-MGW                Doc 69       Filed 08/16/19        Page 2 of 2



       2.      The Debtor is authorized to proceed in its litigation against Navistar, Inc., in the

Circuit Court of the 18th Judicial Circuit, Dupage County, Illinois (Case No.: 14-MR-1475).


     Attorney for Debtor, Jonathan A. Semach, Esquire, is directed to serve a copy of this order on
     interested parties who do not receive service by CM/ECF and file a Proof of Service within 3 days of
     entry of the order.




                                                       2
